Citation Nr: 1410844	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as a knot on the bottom of the feet.

2.  Entitlement to service connection for a right shoulder disorder, claimed as a knot on the shoulder.

3.  Entitlement to service connection for a right hand injury.

4.  Entitlement to service connection for a skin rash, claimed as due to contaminated water.

5.  Entitlement to service connection for bilateral glaucoma.

6.  Entitlement to an initial rating in excess of 10 percent for a bipartite right knee (right knee disability).

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

With respect to the TDIU issue on appeal, during the course of the initial rating appeal for right knee disability, the Veteran has also alleged unemployability due to this disorder.  See e.g., May 2013 Board hearing transcript at page 5.  See 38 C.F.R. § 3.156(b) (2013); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case. 

During his May 2013 Board hearing, the Veteran asserted that he developed low back pain that he attributed to his service-connected right knee disability.  See Board hearing transcript at page 30.  It appears that the Veteran may seek to raise a claim for service connection for a low back disorder, including as due to service-connected right knee disability.  The matter is referred to the Agency of Original (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current skin disorders first manifested in approximately 1989 or 1990, the first post year after his discharge from active service, and that the skin disorders resulted from his exposure to the water at Camp Lejeune.  His service personnel and medical records reflect that he served at Camp Lejeune from 1985 to 1986.  He testified that he was scheduled to see his VA primary care physician the day after the May 2013 Board hearing and was seeking a referral to a dermatologist.  See Board hearing transcript at page 24.

In recent years, the United States Navy and VA have acknowledged that persons residing or working at the Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.  The United States Environmental Protection Agency characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicates that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  VA encouraged veterans to file claims for any VA disability compensation for any injury or illness the veteran believes is related to their service, including service at Camp Lejeune.  VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

An undated private hospital emergency room record, apparently from the 1990s, indicates that the Veteran was seen for complaints of a rash on his hands and back.  Diagnoses included dyshidrosis, tinea cruris, and tinea versicolor.  

VA medical records show a 5-year history of treatment for a fungal infection of the hands treated by a private dermatologist and assessed as a rash (see February 29, 2000 clinical record); a history of tinea infection of the Veteran's hands, and possible acne or acniform lesions on his face, chest, back, and shoulders for which he was referred to a dermatologist (see July 17, 2000 clinical record); and, an intermittent rash on his arm for which topical cream was prescribed (see June 24, 2008 record).  

The Veteran also asserts that he had a right shoulder injury from hauling machine guns and the heavy weight of weapons for which he was given a sling in service.  See Board hearing transcript, pp. 14-16.  

The Veteran stated that he injured his right hand in the same incident in which he injured his right knee and that his hand was wrapped in an ace bandage in service and was currently diagnosed with carpal tunnel syndrome and arthritis.  Id. at 16-18.  He indicated that his foot disorder was due to walking with heavy equipment and that he was given inserts for his shoes in service at Camp Lejeune and after service at the VA medical center (VAMC) in Little Rock, Arkansas.  Id. at 12-13.  The Veteran believed that gases from fired weapons and inoculations administered to him contributed to his right eye glaucoma diagnosed in approximately 2006.  Id. at 8 and Veteran's January 4, 2009 written statement.

Service treatment records show that, when examined for enlistment in March 1984, the Veteran had a scar on the top of his right hand due to removal of a cyst.  In January 1984, he was treated for athlete's foot and, in February 1986, he was seen for a swollen left foot (ankle).  In June 1987, he complained of right shoulder pain assessed as a 1st degree dislocation.  When examined for discharge in March 1988, the Veteran's upper and lower extremities, skin, and eyes, were reported as normal and a scar on the dorsum of his right hand was noted.

The post service medical evidence describes treatment for right hand degenerative joint disease and bilateral glaucoma (see February 15, 2007 private medical statement from D.G.G., M.D., and July 24, 2008, January 13, 2009, and August 15, 2012 VA medical records) and right shoulder pain (see March 31, 2010 VA medical record).  A June 8, 2007 x-ray of the Veteran's right metacarpal phalangeal joint shows a probable loose body or an old avulsion chip fracture.  The July 24, 2008 record indicates that the Veteran had right first carpal metacarpal osteoarthritis grade III and a past medical history of bilateral foot surgery (bunionectomy).  

The Board is of the opinion that the Veteran should be afforded VA examinations to determine the etiology of any skin, bilateral foot and eye, right shoulder, and right hand disorders found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Regarding his service-connected right knee disability, the Veteran testified to experiencing constant right knee pain, and difficulty walking and driving, for which he took prescribed pain medication.  See Board hearing transcript at page 2-3.  His knee was unstable and gave out several times a week, for which he used a cane.  Id. at 4.  The Veteran stated that his knee was a primary factor in his not working.  Id. at 5.  

The Veteran underwent VA orthopedic examination of his right knee in May 2012.  His Virtual VA electronic file includes an August 15, 2012 record indicating that he requested a referral to an orthopedist for evaluation of his right knee.  The records include findings of a magnetic resonance image (MRI) of the Veteran's right knee, noted by the VA examiner, that showed myxoid degeneration versus a subtle oblique tear of the lateral and medial menisci, mild quadriceps tendiopathy, and Grade II chondromalacia of the patella.  The Veteran testified that he saw a surgeon about his knee earlier in 2013.  See Board hearing transcript at page 7. 

Here, the Board believes the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right knee disability.

During his May 2013 hearing, the Veteran testified that, after discharge, he was treated for his claimed disabilities at the VAMC in Little Rock, from approximately 1988 to 2003.  See Board hearing transcript at pages 13-14.  While records dated from February to July 2000 from this facility are in the claims file, further efforts must be made to obtain all his records.  The Veteran also reported current treatment at the VAMC in Dallas, Texas, and the Fort Worth, Texas, Community Based Outpatient Clinic (CBOC), and stated that he saw a surgeon about his right knee in 2013.  Id. at 7 and 9.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claims that are not yet associated with the claim file.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

The June 2012 supplemental statement of the case (SSOC) indicates that the RO reviewed medical records regarding the Veteran's treatment at the VAMC in Dallas, dated to May 2012.  However, a review of his Virtual VA electronic file reveals pertinent VA medical records from that facility, dated to September 2012.  There is no indication that the Veteran waived initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(b) (2013).

The issue of a TDIU is raised as part of the increased rating claim.  Roberson; Rice. The court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  But see Geib v. Shinseki, No. 2012-7164, slip op. at 8 (Fed. Cir. Oct. 29, 2013) (to the effect that "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities").

The VA examination report does not contain an explicit opinion as to whether the Veteran's service-connected disability prevents him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  The examiner noted that the Veteran's right knee affected his ability to work in that his last job as a truck delivery driver was in July 2010 and that the Veteran was unable to work due to his right knee disability. 

The Veteran does not currently meet the percentage requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) (2013).  VA policy, however, is to provide a TDIU in all cases where service connected disabilities render a Veteran unemployable.  38 C.F.R. § 4.16(b) (2013).  The Board cannot consider entitlement to a TDIU in the first instance.  When there is evidence of unemployability due to service-connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Little Rock, dated since 1988, and at the VAMC in Dallas and the Fort Worth CBOC, dated since September 2012, to specifically include all dermatology and surgical evaluations performed in 2013 and 2014, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. After completing the development requested above, schedule the Veteran for a VA medical examination performed by a dermatologist to determine the nature and etiology of any currently diagnosed skin disorders.  Provide the Veteran's claims file to the examiner for review.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. The examiner should provide diagnoses for each current skin disorder, with a description of the areas of skin affected by each disorder.

b. For each currently diagnosed skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or is otherwise a result of events during service, including exposure to contaminated drinking water at Camp Lejeune in 1985-1986.  The examiner should provide reasons for each opinion provided.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for skin disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Schedule the Veteran for a VA ophthalmologic examination performed by a physician to determine the etiology of any glaucoma disorder found to be present.  The Veteran's claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. Does the Veteran have bilateral glaucoma or another eye disorder?  If so, is it at least as likely as not (a 50 percent or greater probability) that the disorder began during service or is otherwise a result of events during service, including gases from weapons, exposure to contaminated water, and inoculations administered during active service.  The examiner should provide reasons for each opinion provided.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for eye disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Schedule the Veteran for a VA orthopedic examination performed by a physician to determine the current etiology of any diagnosed right hand and shoulder, and bilateral foot disorders found to be present, and the current severity and all manifestations of the Veteran's service-connected right knee disability.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. Right Shoulder and Hand, and Bilateral Foot, Disorders:

i. The examiner should provide diagnoses for each right shoulder and hand, and bilateral foot disorder found to be present.

ii. For each currently diagnosed right shoulder and hand, and bilateral foot disorder the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or is otherwise a result of events during service.  

iii. For the Veteran's right hand scar that was diagnosed at enlistment, the examiner should state whether it is at least as likely as not that it was permanently worsened beyond its natural progress during a period of active duty?  If so, specify the degree of aggravation over and above the pre-existing level of right hand scar disability.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

Reasons should be provided for all opinions rendered.

b. Right Knee

i. The examiner should report the ranges of right knee flexion and extension in degrees. 

ii. The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

iii. The examiner should note whether there is recurrent subluxation or lateral instability; and, if present, the severity of those symptoms.

iv. The examiner should opine whether the Veteran is unable to obtain or retain employment due only to his service-connected disability (bipartite right knee), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for right shoulder and hand, and bilateral foot disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. If the Veteran does not meet the TDIU criteria under 38 C.F.R. § 4.16(a), refer the claim for initial review by the Director of VA's Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b).

6. If any claim on appeal remains denied, the AOJ should issue a SSOC before returning the case to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


